Citation Nr: 0927308	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-34 368 	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel





INTRODUCTION

The Veteran had active service from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision, in 
which the RO, among other things, denied a claim for service 
connection for PTSD.  The Veteran filed a notice of 
disagreement (NOD) in March 2007, and the RO issued a 
statement of the case (SOC) in October 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month.

In July 2009, a Deputy Vice-Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, there are no service records or other 
credible evidence that corroborates the occurrence of any 
alleged in-service stressor(s), and no further development in 
this regard is warranted.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in pre-rating letters sent in December 2005, 
May 2006, and June 2006, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The October 2006 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
June 2006 letter.  Hence, this letter meets Pelegrini's 
content of notice requirements as well as the VCAA's timing 
of notice requirement.

The Board notes that the appellant has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, on these facts, the absence of such notice 
is not shown to prejudice the Veteran.  Because the Board 
herein denies the claim for service connection for PTSD, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to this matter.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

The Board notes that, with the exception of the report of 
examination for discharge, and the Form DD-214, the Veteran's 
service treatment records and service personnel records have 
not been associated with the claims file.  However, the 
National Personnel Records Center (NPRC) has neither been 
able to furnish the Veteran's service records, nor 
reconstruct them, as the records are presumed to have been 
destroyed in a fire at the facility in 1973.  A June 2006 
memorandum also certifies that such records are unavailable, 
as well as records from the Surgeon General's Office.  Under 
these circumstances, the Board finds that VA has fulfilled 
its duty to attempt to obtain the Veteran's service records, 
and that no further action in this regard is required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In this case, the Veteran has been diagnosed with PTSD-as 
reflected, for example, in the report of a July 2005 mental 
health consultation.  That diagnosis notwithstanding, the 
Board finds that this claim must nonetheless fail because 
another essential criterion for establishing service 
connection for PTSD - credible evidence that the claimed 
stressor actually occurred - has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  See also Zarycki, 6 Vet. App. at 
98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

As discussed above, most of the Veteran's service treatment 
records (STRs) and personnel records were likely destroyed by 
a fire at the NPRC in 1973, and that outstanding STRs and 
personnel records were unable to be reconstructed.  In cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  The 
Board's analysis of the Veteran's claims has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The stressors alleged by the Veteran are primarily related to 
combat, or his assertion that he engaged in combat.  In a VA 
Form 21-0781, received in January 2006, the Veteran reported 
that he was assigned to the 2nd Infantry Division Field 
Artillery, and was assigned to what he called a suicide squad 
that waited for 1000 Chinese that were expected to overrun 
his position (Concentration 800).  He also reported being 
involved in a major firefight .  

In May 2006, the RO sent the Veteran a letter asking for 
specific details regarding his claimed stressors.  The 
Veteran responded in May 2006 by stating that he had been 
assigned to the 2nd Infantry Division, Battery B, Anti-
Aircraft Artillery (AAA), in August 1951.  He reiterated much 
of the same stressor information he previously reported.  In 
June 2006, the RO sent the Veteran another letter informing 
him that it could not obtain his service records, and asking 
that he submit any military records, statements from military 
personnel who served with or treated him in service, or any 
other record that could corroborate his account.  In 
September 2006, the Veteran essentially reiterated his 
previous statements.  He reported being assigned to the 2nd 
Infantry Division, 38th Field Artillery Battalion, Company B.  
He also reported coming under direct fire, being left behind 
to shoot at North Koreans while everyone else crossed the 
38th parallel.  The Veteran referred to this as a suicide 
squad.  He also reported participating in fighting at battles 
called Bloody Ridge, Hill 1062, and Heartbreak Ridge.  He 
reported seeing dead and wounded bodies.  

The RO sent the Veteran a letter in August 2007 asking him to 
submit evidence showing that he was assigned to the 2nd 
Infantry Division, as indicated in previous correspondence.  
Later in August 2007, the Veteran responded that he wasn't 
sure where the information about the 2nd Infantry Division 
came from, and that he was in fact assigned to the 56th AAA 
Gun Battalion, Battery B.  He also stated that, when he first 
went to Korea, he was in "Artillery 155."  

The report of a mental health consultation in July 2005 
reveals a similar account of engaging in combat with the 
enemy.  The Veteran also reported an incident where he almost 
drowned while crossing a river.  

In August 2006, the RO made a formal finding that the Veteran 
had not provided information of sufficient detail to attempt 
verification of the alleged stressors.  

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was Soldier, General Service, that his most 
significant duty assignment was with Battery "B" of the 56th 
AAA Gun Battalion, and that he received the following 
medals/awards: Korean Service Medal with 1 bronze star, and 
the Distinguished Unit Citation.  The Veteran's DD 214 also 
reflects that the Veteran received no wounds as a result of 
action with enemy forces.

The above-referenced MOS and documented medals/awards are not 
specifically indicative of combat service.  Moreover, the 
stressors that appear to be capable of verification in this 
case-participation in specific battles-involve his alleged 
combat service.  However, the current record simply does not 
corroborate the Veteran's, or his unit's, participation in 
combat.

The Veteran submitted articles detailing the action at 
Heartbreak Ridge and Bloody Ridge.  However, those accounts 
are focused on the participation of the 2nd Infantry 
Division.  Nowhere in either account is the Veteran's unit 
(56th AAA Gun Battalion) mentioned.  Indeed, when asked by 
the RO to submit evidence showing that he was assigned to the 
2nd Infantry Division, the Veteran indicated that he was not.  
As noted above, the Veteran also identified "Artillery 
155."  However, the articles submitted by the Veteran do not 
refer to such a unit.  

In the September 2006 VA Form 21-0781, the Veteran also 
reported that he served with the 2nd Army Division, 38th Field 
Artillery Battalion, Company B.  The articles submitted by 
the Veteran do refer to the 38th Field Artillery Battalion; 
however, the record contains no corroborating evidence to 
indicate that the Veteran was ever assigned to that unit.  
His DD 214 lists his most significant assignment as Battery 
"B" of the 56th Anti-Aircraft Artillery (AAA) Gun Battalion.  

There is otherwise no objective evidence regarding the 
Veteran's participation in combat.  As objective evidence 
does not establish that the Veteran engaged in actual "combat 
with the enemy", VA is unable to accept the occurrence of any 
claimed stressor(s) relating to participation in and exposure 
to combat on the basis of the Veteran's assertions alone; 
rather, there must be objective evidence verifying the 
occurrence of the claimed stressor(s).  See 38 C.F.R. 
§ 3.304(f).

As regards other reported stressors, the Board points out 
that the Veteran's account of almost drowning, and seeing 
many dead and injured, do not directly involve his 
participation in combat; however, they are not objectively 
verifiable, as they are general in description and involve 
events that would not be contained in a unit history or 
operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  Cohen, 10 Vet. App. 
at 134 ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  The Veteran has not 
identified any other stressor that could be

Thus, there is no credible evidence to support a finding that 
any of the Veteran's claimed in service stressors actually 
occurred.  The Board also notes that, based on the 
information provided by the Veteran, which is self-
contradictory regarding his unit of assignment, and which is 
otherwise lacking in such detail as would permit independent 
verification, no further effort in this regard is warranted.  
The Board further notes that the Veteran has not submitted 
any statements from former service comrades, nor has he 
submitted or identified any other existing, objective 
evidence that would corroborate the occurrence of any claimed 
in-service stressful experience.

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim, and 
that the record does not present a basis for VA to make 
additional attempts to independently corroborate any reported 
stressor(s).  Accordingly, while the Veteran has been 
diagnosed with PTSD by VA practitioners, such diagnosis was 
based on an account of an unverified stressors reported by 
the Veteran, and credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  Moreau, 9 Vet. App. 
at 396.

In the absence of credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met and the claim must be denied.  
In reaching this conclusion, the Board has carefully 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


